Citation Nr: 1139656	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a disability manifested by recurrent fevers.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from September 1986 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issues of entitlement to service connection for a disability manifested by fevers and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the Veteran currently experiences prostatism, with prostatic enlargement, obstruction, and atrophy; the disability began in active military service.  


CONCLUSION OF LAW

Service connection for a prostate disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant service connection for a prostate disorder.   Therefore, no further development is needed with respect to this issue on appeal.

Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran contends that he has a chronic disorder of the prostate which began during his active service.  The Veteran had a lengthy career in the U.S. Air Force, enlisting in 1986, and serving for over 20 years until his retirement in January 2007.  The Veteran filed his claim for service connection very shortly after his release from active duty, maintaining that he experienced a chronic disorder of the prostate.  

The Veteran's service treatment records do contain complaints of prostate abnormalities as well as testing reports.  At the Veteran's retirement physical examination of August 2006, he was assessed as having prostate enlargement.  At the time of his examination, the Veteran was under the care of a urologist.  Following discharge, the Veteran was examined by VA in June 2007.  The report of this examination indicates that the Veteran had mild symptoms of prostatism, with enlargement not being noted at the time of examination.  The Veteran was diagnosed as having mild prostatic obstruction, probably due to minimal prostatic enlargement.  The examiner noted that the Veteran's symptoms began during his active service.  In September 2007, the Veteran was under a urologist's care, and he was assessed as having mild prostate atrophy and chronic inflammation.  

The Veteran's assessments of prostatic obstruction, inflammation, and atrophy were made in the last several years, and indicate that the Veteran does, indeed, have a chronic disability of the prostate.  There was no evidence of a prostate disorder at service entrance, and prostate enlargement was shown at service separation.  The VA examiner in 2007 determined that there was a chronic prostate disability, and that although enlargement was not present on examination, the Veteran's symptoms had an in-service origin.  Although both the VA and private medical assessments from 2007 seem to indicate that the Veteran's disability is mild in nature, there is still a chronic disability present which began during the Veteran's active duty in the Air Force.  Accordingly, the criteria for service connection have been met, and the claim will be granted.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for prostate disability is granted.  


REMAND

Hearing Loss

The Veteran alleges that he has a bilateral hearing loss, and that the disability arose while on active service.  The Veteran worked on flight lines for many years while on active duty and believes his exposure to loud jet noises caused him to have a reduction in his hearing.  At service separation, the Veteran complained of a subjective hearing loss with tinnitus, and audiology consultation was to be scheduled prior to the Veteran's retirement from service.  The Veteran was then referred to a civilian audiology clinic in September 2006, and there do appear to be some indications of a hearing loss.  Of particular note, is that the Veteran had a 35 db pure tone threshold at 2000Hz and a 40 db threshold at the 3000Hz frequency for his left ear.  The right ear also contained indications of hearing loss.  It is unclear whether the Maryland CNC testing procedure was utilized to obtain these results; however, as there were hearing abnormalities, the Veteran was afforded a VA examination following his separation from service.  

The report of the VA examination, dated in May 2007, revealed the following pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
10
10
14
LEFT
15
20
15
10
13


Speech audiometry revealed speech recognition ability (Maryland CNC) of 96 percent in the right ear and 100 percent in the left ear.  

For VA purposes, hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The RO, in noting this, determined that the findings of the May 2007 VA examination indicated that the Veteran did not have a current hearing loss disability, and thus service connection could not be awarded.  

The record needs some clarification before a final adjudication can occur on the matter.  First, the Veteran had some hearing abnormality in service, and audiometric testing does show some potentially significant hearing loss findings in the 2006 private report.  The post-service examination, however, revealed no hearing loss disability, but the examiner failed to address the 2006 report.  

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Here, the failure to discuss the findings of the 2006 in-service examination is somewhat problematic.  That is, there is evidence of record which is potentially helpful to the Veteran, and the disparity between the 2006 findings and the 2007 VA assessment should have been addressed.  Thus, in light of this and of the Veteran's continued subjective complaints of hearing loss, the Board determines that a new VA examination should be afforded to determine if a hearing loss disability pursuant to 38 C.F.R. § 3.385 is present, and if so, whether it is at least as likely as not that such a disability had causal origins in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Disability Manifested by Recurrent Fever

The Veteran's service treatment records document several complaints and treatment for recurrent bouts of fever.  The Veteran states that he was deployed to Honduras in the early 1990s, and that upon return, he began to have bouts of viral illness which produced fevers.  The service treatment records do indicate that the Veteran was placed on a medication regimen following a return from Honduras (where unpasteurized local cheese was eaten).  In the following years, there were additional complaints of fever; however, all assessments of the symptoms did not include findings of an underlying pathology responsible for the elevated temperature.  At service separation, the Veteran complained of having problems with recurrent fevers, and explained that he had episodes roughly one to two times a year.  In addition to this, at his Travel Board hearing in June 2011, the Veteran stated that he also experiences monthly night sweats which he believes to be of an entirely physical manifestation.  That is, the Veteran does not report having any psychiatric issues, and feels very hot when he is in bed.  

The Veteran was afforded a VA examination in June 2007.  In the associated report, the examiner stated that he could detect no current disorder, and that there were years of observation of fever in service.  Subsequent to this, in April 2008, the Veteran was assessed as having recurrent fever by a service department medical clinician (Veteran is retired and can use U.S. Military healthcare facilities).  

It is apparent that the Veteran had fevers while in service, and that there are indications of recurring fevers in the post-service medical records.  The issue, however, is whether these fevers represent any sort of underlying disability.  Symptoms (e.g. pain, high blood temperature, etc.), without an underlying disability, are not something for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this regard, further clarification is needed to determine the nature of the Veteran's current disability picture.  Accordingly, the Veteran is to be scheduled for an examination with a physician familiar with infectious diseases, and testing should be done to determine if the Veteran's bouts of fever are, indeed, manifestations of a chronic disability or, alternatively, represent an acute illness (either viral or otherwise).  The Veteran's service in a tropical area should be discussed, as well as his treatment for recurrent fevers both in service and subsequent to discharge.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA audiology examination for the purposes of determining the nature and etiology of any bilateral hearing loss.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability (as defined in 38 C.F.R. § 3.385), if present, had causal origins in active service.  The examiner should discuss the disparity in audiological findings between the 2006 in-service assessment and the 2007 post-service assessment when coming to a conclusion.  Regardless of the opinion reached, a rationale for each medical conclusion reached must be contained in the narrative portion of the examination report.  Conclusory and/or unsupported medical conclusions are not acceptable.  

3.  Schedule the Veteran for a VA examination with a physician trained in the medicine of infectious diseases.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent fevers represent a current and chronic disability (as opposed to acute episodes of infection).  If a current disability be present, the examiner should provide an opinion as to whether it is at least as likely as not that the disability had causal origins in active service, to include the numerous consultations for fever symptoms on active duty and service in a tropical region.  A rationale for each medical conclusion reached must be contained in the narrative portion of the examination report.  Conclusory and/or unsupported medical conclusions are not acceptable.

4.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and return the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


